PER CURIAM
On de novo review, we conclude that wife is entitled to $500 per month permanent spousal support. See Vinson and Vinson, 83 Or App 487, 732 P2d 79, rev den 303 Or 332 (1987).
On the cross-appeal, we agree with husband that the court erred in requiring, without any evidence of its cost, that he maintain health insurance benefits for wife.1
Judgment modified to award wife $500 permanent spousal support; provision requiring husband to maintain health insurance for benefit of wife stricken; affirmed as modified. Costs to wife on appeal.

 Husband does not challenge the provision insofar as it requires that he maintain insurance for the benefit of the minor children.